 Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 1 of 31 PageID: 1




Jonathan Shub (NJ Bar I.D. 317842020)
Kevin Laukaitis
SHUB LAW FIRM LLC
134 Kings Hwy. E., 2nd Floor
Haddonfield, NJ 08033
Tel: (856) 772-7200
Fax: (856) 210-9088
jshub@shublawyers.com
klaukaitis@shublawyers.com

Attorneys for Plaintiffs and the Proposed Classes
[Additional Counsel Listed on Signature Page]

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


                                                     Case No. ______________________
 MELISSA JIMENEZ and CATALINA
 OCAMPO, individually and on behalf of all
 others similarly situated,
                                                     CLASS ACTION COMPLAINT
                              Plaintiffs,
                        v.
                                                     JURY TRIAL DEMANDED
 JOHNSON & JOHNSON CONSUMER, INC.,

                              Defendant.



                                CLASS ACTION COMPLAINT

       Plaintiffs Melissa Jimenez and Catalina Ocampo (hereinafter, “Plaintiffs”), individually

and on behalf of all other persons similarly situated, by their undersigned attorneys, allege the

following based upon personal knowledge as to themselves and their own actions, and, as to all

other matters, alleges, upon information and belief and investigation of their counsel, as follows:

                                 NATURE OF THE ACTION

       1.      This is a consumer class action lawsuit brought individually by Plaintiffs and on

behalf of all persons in the below-defined proposed Classes, all of whom purchased Johnson &
 Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 2 of 31 PageID: 2




Johnson Consumer Inc.’s (“Defendant” or “J&J”) Neutrogena-branded sunscreen products that

contain dangerously high levels of benzene, a carcinogenic impurity that has been linked to

leukemia and other cancers (hereinafter, the “Product” or “Products”).

       2.      Defendant manufactures, sells, markets, and distributes several over-the-counter

Sunscreen Products under its brand name “Neutrogena.” Several of Defendant’s Neutrogena

sunscreen products (identified below) have been independently tested and shown to be adulterated

with benzene, a known human carcinogen. The presence of benzene in Defendant’s Neutrogena

Sunscreen Products was not disclosed in the products’ label, in violation of state and federal law.

       3.      Defendant’s advertising and marketing campaign, however, is false, fraudulent,

deceptive, and misleading. Unbeknownst to Plaintiffs and members of the Classes at the time of

their purchase, and contrary to the express representations on the Products’ labels, these Products

contain dangerously high levels of benzene, a carcinogenic impurity that has been linked to

leukemia and other cancers.

       4.      As a result of Defendant’s unlawful and highly deceptive conduct, Plaintiffs and

members of the Classes have been and continue to be harmed by purchasing a product under false

pretenses. Furthermore, Plaintiffs and members of the Classes paid a premium for the Products

based on the misrepresentation made by Defendant that the Products were safe and effective and

were not adulterated with benzene. Accordingly, Plaintiffs and members of the Classes paid more

for the Products than they otherwise would have, if at all, and suffered an injury in the amount of

the premium paid.

       5.      Plaintiffs and the Classes bring claims for consumer fraud, fraudulent concealment,

and unjust enrichment and seek damages, injunctive and declaratory relief, interest, costs, and

reasonable attorneys’ fees.



                                                 2
 Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 3 of 31 PageID: 3




                                            PARTIES

       6.      Plaintiff Melissa Jimenez is a resident and citizen of Kings County, New York. Ms.

Jimenez purchased multiple bottles of Defendant’s Neutrogena Beach Defense Spray Body

Sunscreen SPF 50 each summer during the relevant class period. Ms. Jimenez made these

purchases in-store at a brick-and-mortar such as Walgreens, Rite Aid, or CVS. Upon information

and belief, Ms. Jimenez’s most recent purchase was of a bottle of the Product that was part of a

batch found by Valisure to contain benzene in excess of the FDA limit. When purchasing the

Product, Ms. Jimenez reviewed the accompanying labels and disclosures, and understood them as

representations and warranties by the manufacturer, distributor, and pharmacy that the Product

was properly manufactured, free from defects, and safe for its intended use. During that time, based

on the false and misleading claims by Defendant, Ms. Jimenez was unaware that Defendant’s

Product may be adulterated with benzene. Ms. Jimenez purchased Defendant’s Product on the

assumption that the labeling of Defendant’s Product was accurate and that the product was

unadulterated, safe, and effective. Ms. Jimenez relied on these representations and warranties in

deciding to purchase the Product manufactured by Defendant, and these representations and

warranties were part of the basis of the bargain, in that she would not have purchased the Product

from Defendant if she had known that it was not, in fact, properly manufactured and free from

defects, and that there was a risk the product may contain benzene, a known human carcinogen.

As a result, Plaintiff suffered injury in fact when she spent money to purchase a product she would

not otherwise have purchased absent Defendant’s misconduct, as alleged herein.

       7.      Plaintiff Catalina Ocampo is a resident and citizen of Cook County, Illinois. Ms.

Ocampo has purchased multiple bottles of Defendant’s Neutrogena Ultra Sheer Weightless

Sunscreen Spray, SPF 100+. Most recently, Plaintiff purchased one (1) bottle of the Product in



                                                 3
 Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 4 of 31 PageID: 4




approximately April or May 2021. Plaintiff also purchased two (2) bottles of the Product in

approximately June 2020. Ms. Ocampo made these purchases in-store at a brick-and-mortar such

as Walgreens or CVS. Upon information and belief, Ms. Ocampo’s most recent purchase was of a

bottle of the Product that was part of a batch found by Valisure to contain benzene in excess of the

FDA limit. When purchasing the Product, Ms. Ocampo reviewed the accompanying labels and

disclosures, and understood them as representations and warranties by the manufacturer,

distributor, and pharmacy that the Product was properly manufactured, free from defects, and safe

for its intended use. During that time, based on the false and misleading claims by Defendant, Ms.

Ocampo was unaware that Defendant’s Product may be adulterated with benzene. Ms. Ocampo

purchased Defendant’s Product on the assumption that the labeling of Defendant’s Product was

accurate and that the product was unadulterated, safe, and effective. Ms. Ocampo relied on these

representations and warranties in deciding to purchase the Product manufactured by Defendant,

and these representations and warranties were part of the basis of the bargain, in that she would

not have purchased the Product from Defendant if she had known that it was not, in fact, properly

manufactured and free from defects, and that there was a risk the product may contain benzene, a

known human carcinogen. As a result, Plaintiff suffered injury in fact when she spent money to

purchase a product she would not otherwise have purchased absent Defendant’s misconduct, as

alleged herein.

       8.         Defendant, Johnson & Johnson Consumer Inc., is a corporation with its principal

place of business and headquarters in New Brunswick, New Jersey. At all relevant times hereto,

Defendant was engaged in the manufacturing, marketing, distributing, and advertising the Products

throughout the United States. On information and belief, Defendant developed and/or authorized

the false, fraudulent, misleading, and deceptive advertisements and labeling of the Products from



                                                 4
 Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 5 of 31 PageID: 5




its New Jersey headquarters.

                                   JURISDICTION AND VENUE

       9.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332(d)(2)(A), as modified by the Class Action Fairness Act of 2005, because at least one

member of the Class, as defined below, is a citizen of a different state than Defendant, there are

more than 100 members of the Class, and the aggregate amount in controversy exceeds $5,000,000

exclusive of interest and costs.

       10.     This Court has personal jurisdiction over this action because Defendant is

headquartered in this District, regularly conducts business in this District, and/or under the stream

of commerce doctrine by causing its products to be disseminated in this District; and therefore is

subject to general jurisdiction in the state of New Jersey.

       11.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Defendant is

headquartered here and conducts substantial business in this District.

                                   FACTUAL ALLEGATIONS

       12.     The presence of benzene in the Products renders them adulterated and misbranded.

As a result, the Products are illegal to sell under federal law and therefore worthless. See 21 U.S.C.

§ 331(a); see also Debernardis v. IQ Formulations, LLC, 942 F.3d 1076, 1085 (11th Cir. 2019);

see also In re Valsartan, Losartan, & Irbesartan Prod. Liab. Litig., 2021 WL 222776, at *16

(D.N.J. Jan. 22, 2021).

       13.     Benzene is used primarily as a solvent in the chemical and pharmaceutical

industries, as a starting material and intermediate in the synthesis of numerous chemicals, and in

gasoline. The major United States source of benzene is petroleum. The health hazards of benzene

have been recognized for over one hundred years. According to the National Toxicology Program



                                                  5
    Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 6 of 31 PageID: 6




(“NTP”), benzene is “known to be a human carcinogen based on sufficient evidence of

carcinogenicity from studies in humans.”1

         14.   Benzene is a component of crude oil, gasoline, and cigarette smoke, and is one of

the elementary petrochemicals. The Department of Health and Human Services has determined

that benzene causes cancer in humans. Likewise, the Food and Drug Administration (“FDA”) lists

benzene as a “Class 1 solvent” that “should not be employed in the manufacture of drug substances,

excipients, and drug products because of [its] unacceptable toxicity.” Benzene is associated with

blood cancers such as leukemia.2 A study from 1939 on benzene stated that “exposure over a long

period of time to any concentration of benzene greater than zero is not safe,”3 which is a comment

reiterated in a 2010 review of benzene research specifically stating: “There is probably no safe

level of exposure to benzene, and all exposures constitute some risk in a linear, if not supralinear,

and additive fashion.”4

         15.   According to the American Cancer Society:

               IARC classifies benzene as “carcinogenic to humans,” based on sufficient
               evidence that benzene causes acute myeloid leukemia (AML). IARC also notes
               that benzene exposure has been linked with acute lymphocytic leukemia (ALL),
               chronic lymphocytic leukemia (CLL), multiple myeloma, and non-Hodgkin
               lymphoma.5



1
  http://ntp.niehs.nih.gov/go/roc/content/profiles/benzene.pdf (emphasis added).
2
  National Cancer Institute, Cancer-Causing Substances, Benzene. https://
www.cancer.gov/about-cancer/causes-prevention/risk/substances/benzene.
3
  Hunter, F.T. (1939). Chronic Exposure to Benzene (Benzol). II. The Clinical Effects.
Journal of Industrial Hygiene and Toxicology. 1939 Vol.21 pp.331-54
(https://www.cabdirect.org/cabdirect/abstract/19402700388).
4
  Smith, Martyn T. (2010). Advances in Understanding Benzene Health Effects and
Susceptibility. Annual Review of Public Health. 2010 Vol. 31:133-148
(https://www.annualreviews.org/doi/full/10.1146/annurev.publhealth.012809.103646).
5
  American Cancer Society. Benzene and Cancer Risk (January 5, 2016)
(https://www.cancer.org/cancer/cancer-causes/benzene.html).

                                                 6
    Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 7 of 31 PageID: 7




         16.   Benzene was “[f]irst evaluated by IARC in 1974 . . . and was found to be

carcinogenic to humans (Group 1), a finding that has stood since that time.”6 As noted by the

IARC:

               In the current evaluation, the Working Group again confirmed the
               carcinogenicity of benzene based on sufficient evidence of
               carcinogenicity in humans, sufficient evidence of carcinogenicity in
               experimental animals, and strong mechanistic evidence. … The
               Working Group affirmed the strong evidence that benzene is
               genotoxic, and found that it also exhibits many other key characteristics
               of carcinogens, including in exposed humans. In particular, benzene is
               metabolically activated to electrophilic metabolites; induces oxidative
               stress and associated oxidative damage to DNA; is genotoxic; alters
               DNA repair or causes genomic instability; is immunosuppressive;
               alters cell proliferation, cell death, or nutrient supply; and modulates
               receptor-mediated effects.7

         17.   Moreover, “[d]irect exposure of the eyes, skin, or lungs to benzene

can cause tissue injury and irritation.”8

         18.   According to the National Institute for Occupational Safety and Health, humans

can become exposed to benzene through “inhalation, skin absorption, ingestion, skin and/or eye

contact.”9 Skin absorption is particularly concerning as there have been multiple FDA studies

showing that structurally similar chemicals in sunscreen products are found in the blood at high

levels after application to exposed skin.

         19.   The FDA regulates sunscreens to ensure they meet safety and effectiveness




6
  Benzene / IARC Working Group on the Evaluation of Carcinogenic Risks to Humans (2017:
Lyon, France), at p. 33.
7
  Id. at 34.
8
  Centers for Disease Control and Prevention, Facts About Benzene,
https://emergency.cdc.gov/agent/benzene/basics/facts.asp.
9
  National Institute for Occupational Safety and Health (NIOSH), Benzene,
https://www.cdc.gov/niosh/npg/npgd0049.html.


                                                 7
 Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 8 of 31 PageID: 8




standards.10 The FDA regulates sunscreens, including the Sunscreen Products at issue here, as

over-the-counter (“OTC”) drugs rather than as cosmetics. As an FDA-regulated product,

sunscreens must pass certain tests before they are sold. As noted on FDA’s website,

                  Every drug has active ingredients and inactive ingredients. In the case
                  of sunscreen, active ingredients are the ones that are protecting your
                  skin from the sun’s harmful UV rays. Inactive ingredients are all
                  other ingredients that are not active ingredients, such as water or oil
                  that may be used in formulating sunscreens.11

       20.        Defendant manufactures, markets, and sells a variety of Neutrogena sunscreen

products, including:

             a.   Neutrogena Ultra Sheer Weightless Sunscreen Spray, SPF 100+
             b.   Neutrogena Ultra Sheer Weightless Sunscreen Spray, SPF 70
             c.   Neutrogena Beach Defense Oil-Free Body Sunscreen Spray-SPF 100
             d.   Neutrogena Invisible Daily Defense Body Sunscreen Broad Spectrum SPF 60+
             e.   Neutrogena Beach Defense Spray Body Sunscreen SPF 50


         1        Neutrogena   Lotion   Age Shield Face Sunscreen Lotion SPF 110
         2        Neutrogena   Lotion   Age Shield Face Sunscreen Lotion, SPF 70
         3        Neutrogena   Spray    Beach Defense Oil-Free Body Sunscreen Spray - SPF 100
                                        Beach Defense Water Plus Sun Protection SunscreenBroad
         4        Neutrogena   Lotion
                                        Spectrum Lotion SPF 70
         5        Neutrogena   Spray    Cooldry Sport Water-Resistant Sunscreen Spray SPF 50
         6        Neutrogena   Spray    Cooldry Sport Water-Resistant Sunscreen Spray SPF 70
         7        Neutrogena   Lotion   Healthy Defense Daily Moisturizer with Sunscreen SPF50
         8        Neutrogena   Lotion   Hydro Boost Water Gel Lotion Sunscreen SPF 50
         9        Neutrogena   Spray    Kids Water-Resistant Sunscreen Spray Oil-Free SPF 70
         10       Neutrogena   Lotion   Oil-free Facial Moisturizer with Sunscreen SPF 15
         11       Neutrogena   Lotion   Pure & Free Baby Sunscreen Lotion - SPF 50
         12       Neutrogena   Lotion   Sensitive Skin Sunscreen Lotion With SPF 60+
         13       Neutrogena   Lotion   Sheer Zinc Dry-Touch Face Sunscreen SPF 50
         14       Neutrogena   Spray    Ultra Sheer Body Mist Sunscreen Broad Spectrum SPF 30Spray
         15       Neutrogena   Spray    Ultra Sheer Body Mist Sunscreen Broad Spectrum SPF 45
         16       Neutrogena   Lotion   Ultra Sheer Dry-Touch Sunscreen Lotion Broad SpectrumSPF 55
         17       Neutrogena   Lotion   Ultra Sheer Dry-Touch Sunscreen Lotion SPF 30


10
  See generally 21 CFR §§352.1– 352.77.
11
  https://www.fda.gov/drugs/understanding-over-counter-medicines/sunscreen-how-help-
protect-your-skin-sun.


                                                    8
 Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 9 of 31 PageID: 9




           18   Neutrogena   Lotion   Ultra Sheer Dry-Touch Sunscreen Lotion SPF 45
           19   Neutrogena   Lotion   Ultra Sheer Dry-Touch Water Resistant Sunscreen SPF 70
           20   Neutrogena   Spray    Ultra Sheer Face Mist Sunscreen SPF 55
           21   Neutrogena   Spray    Ultra Sheer Face Mist Sunscreen Spray - SPF 55
           22   Neutrogena   Lotion   Ultra Sheer Liquid Sunscreen Lotion, Broad SpectrumSPF 70
           23   Neutrogena   Lotion   Ultra Sheer Sunscreen Lotion SPF 100+
           24   Neutrogena   Spray    Ultra Sheer Weightless Sunscreen Spray, SPF 100+
           25   Neutrogena   Spray    Ultra Sheer Weightless Sunscreen Spray, SPF 70
                                      Wet Skin Swim Humidity Sweat Sunscreen Broad Spectrum SPF
           26   Neutrogena   Spray    30 (hereafter collectively referred to as“Sunscreen
                                      Products”).12



          21.   Skin cancer is the most common form of cancer in the United States. About 4.3

million people are treated for basal cell cancer and squamous cell skin cancer in this country every

year.13

          22.   Accordingly, the FDA routinely evaluates sunscreen products to ensure that they

are safe and effective, and to ensure that the sunscreens adequately protect consumers from skin

cancer when used as directed.14

          23.   In fact, because sunscreen products make representations that they help prevent

sunburn and decrease the risks of cancer and early skin aging, such products are classified as drugs

by the FDA, which subjects them to certain safety and effectiveness standards.

          24.   Thus, the presence of any known human carcinogen in consumer products, like

sunscreens, that are so regularly used by adults and children to prevent skin cancer would be




12
   Discovery may reveal additional Sunscreen Products manufactured, sold, and distributed by
Defendant that are affected by this action and Plaintiffs reserve their right to include any such
products in this action.
13
   U.S. Food & Drug Administration, Tips to Stay Safe in the Sun: From Sunscreen to
Sunglasses, https://www.fda.gov/consumers/consumer-updates/tips-stay-safe-sun-sunscreen-
sunglasses?gclid=CjwKCAjwwqaGBhBKEiwAMk-FtF7PGrWAQkn3pHjD_ssT9LepBno
PftmckwxKZKCkHGVoQbjtFw4mrhoCQ2IQAvD_BwE.
14
   Id.

                                                 9
Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 10 of 31 PageID: 10




especially concerning and would affect a substantial part of the population.

       25.     While investigating the carcinogenic potential of active ingredients in sun care

products, Valisure, an online pharmacy registered with the FDA, recently detected high levels of

benzene, a known human carcinogen, in several brands and batches of sunscreen, which, as

discussed above, are considered drug products by the FDA.15

       26.     In 2020, Valisure LLC and ValisureRX LLC (“Valisure”), an analytical pharmacy,

ran tests on a variety of Defendant’s Sunscreen Products listed below using a sophisticated gas

chromatography flame ionization test modified to follow FDA guidance for impurities detection.16

Specifically, Valisure tested numerous lots of Defendants’ spray and lotion Sunscreen Products.

Through its testing, Valisure discovered that certain of the Sunscreen Products contain benzene,

with values ranging from less than 0.1 parts per million (“ppm”), 0.10 ppm to 2 ppm, and more

than 2 ppm. For reference, the National Institute for Occupational Safety and Health (“NIOSH”)

recommends protective equipment be worn by workers expecting to be exposed to benzene at

concentrations of 0.1 ppm and defines “skin absorption” as an exposure route.17 Notably, benzene

is not listed as an active or inactive ingredient on any of the labels of Neutrogena’s Sunscreen

Products. Moreover, all of the Sunscreen Products are marketed and advertised in an identical

manner — as “Sunscreen.”

       27.     All of Defendant’s listed products were found to contain quantities of benzene in

excess of the “FDA concentration limit of 2 parts per million (ppm).”18


15
   Valisure, Valisure Citizen Petition on Benzene in Sunscreen and After-sun Care products, May
24, 2021, https://www.valisure.com/blog/valisure-news/valisure-detects-benzene-in-sunscreen/,
at 1.
16
   Id. at 1,7.
17
   Centers for Disease Control and Prevention. The National Institute for Occupational Safety
and Health (NIOSH), Benzene (https://www.cdc.gov/niosh/npg/npgd0049.html).
18
   Id. at 12.

                                                10
Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 11 of 31 PageID: 11




       28.    In fact, Defendant’s Products overall had the highest levels of benzene detected in

the sunscreen products tested by Valisure.

       29.    Nevertheless, benzene is not one of the listed ingredients on the Products’ labels.

For example, the labels for Defendant’s Neutrogena Beach Defense Oil-Free Body Sunscreen

Spray – SPF 100 and Defendant does not indicate to consumers that the Products may contain

benzene as an ingredient:




                                              11
Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 12 of 31 PageID: 12




                                     12
Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 13 of 31 PageID: 13




                                     13
Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 14 of 31 PageID: 14




        30.      Due to the presence of phenyl groups (similar chemical structures to benzene) in

the molecules of some sunscreen active ingredients, Valisure investigated the possibility of six

sunscreen active ingredients (avobenzone, oxybenzone, octisalate, octinoxate, homosalate, and

octocylene) forming benzene from degradation by the aforementioned GC-MS analytical method

through analysis of pure reference standards at concentrations relevant to typical sunscreen

products. No substantive benzene was detected.19

        31.      Thus, the presence of benzene in Defendant’s Products appears to be the result of

contamination (i.e., a manufacturing defect), rather than a design effect.20

        32.      According to Valisure, because the presence of benzene is the result of

contamination, benzene is not unavoidable in the manufacture of sunscreens, and therefore, any

significant detection of benzene in such products “should be deemed unacceptable.”21

        33.      Valisure further stated that “[s]unscreen products are typically used in many times

higher volume than standard drug products like tablets or capsules, so even a relatively low

concentration limit can result in very high total [benzene] exposure.”22 Dr. Christopher Bunick,

MD, PhD, and Associate Professor of Dermatology at Yale University agreed, stating:

        Considering that human skin has a large total surface area (~1.85 m2), and
        that ~28.5 g of sunscreen is needed per application to properly cover that skin
        surface, it follows then that there is not a safe level of benzene that can exist
        in sunscreen products. The total mass of sunscreen required to cover and
        protect the human body, in single daily application or repeated applications
        daily, means that even benzene at 0.1 ppm in a sunscreen could expose people
        to excessively high nanogram amounts of benzene.23

        34.      Defendant also knew or should have known about the carcinogenic potential of


19
   Id. at 7-8.
20
   Id.
21
   Id. at 2.
22
   Id. at 16.
23
   Id. at 17.

                                                 14
Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 15 of 31 PageID: 15




benzene because it is classified as a Group 1 compound by the World Health Organization and the

International Agency for Research on Cancer, thereby defining it as “carcinogenic to humans.”24

           35.   As a result of the concerning findings, on May 25, 2021, Valisure filed its citizen

petition with the FDA asking the FDA to recall all batches of Defendant’s Products that contained

benzene on the basis that they are adulterated under Section 501 of the Federal Drug and

Cosmetics Act (“FDCA”) and misbranded under Section 502 of the FDCA, in violation of 21

U.S.C. § 351 and 21 U.S.C. § 352, respectively.

           36.   Pursuant to 21 U.S.C. § 331(a) of the FDCA, the “introduction or delivery for

introduction into interstate commerce of any food, drug, device, tobacco product, or cosmetic that

is adulterated or misbranded” is categorically prohibited.

           37.   Yet, as of the date of this filing, the FDA has not responded to Valisure’s citizen

petition and Defendant has not taken any action to remove the Products from the market, and to

this day dangerous sunscreen products are continuing to be sold to unsuspecting consumers.

           38.   Nevertheless, Defendant proclaims in its advertising that “Neutrogena maintains

that the sunscreen ingredients we use are safe and effective . . .”, which is a false and misleading

statement.

           39.   Defendant’s failure to control for benzene contamination and continued sale of its

adulterated products constitutes actionable fraud.

           40.   Plaintiffs and the Class were injured by the full purchase price of the Products

because the Products are worthless, as they are adulterated and contain harmful levels of benzene,

and Defendant has failed to warn consumers of this fact. Such illegally sold products are worthless

and have no value. See Debernardis v. IQ Formulations, LLC, 942 F.3d 1076, 1085 (11th Cir.



24
     Id. at 1.

                                                 15
Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 16 of 31 PageID: 16




2019); see also In re Valsartan, Losartan, & Irbesartan Prod. Liab. Litig., 2021 WL 222776, at

*16 (D.N.J. Jan. 22, 2021) (“This Court finds that contaminated drugs are economically worthless

at the point of sale by virtue of the dangerousness caused by their contamination, regardless

whether the sold VCDs actually achieved the medical purpose of lowering blood pressure. Put

differently, contaminated drugs, even if medically efficacious for their purpose, cannot create a

benefit of the bargain because the contaminants, and their dangerous effects, were never bargained

for.”). Plaintiffs and class members bargained for a sunscreen product free of contaminants and

dangerous substances, and were deprived the basis of their bargain when Defendant sold them a

sunscreen product containing the dangerous substance benzene, which rendered the Products

unmerchantable and unfit for use.

       41.     As the Products expose consumers to benzene well above the legal limit, the

Products are not fit for use by humans. Plaintiffs are further entitled to damages for the injury

sustained in being exposed to high levels of acutely-toxic benzene, damages related to Defendant’s

conduct, and injunctive relief.

       42.     Plaintiffs seek to recover damages because the Products are adulterated, defective,

worthless, and unfit for human use due to the presence of benzene, a carcinogenic and toxic

chemical impurity.

       43.     Plaintiffs and the putative class suffered economic damages due to Defendant’s

misconduct (as set forth below) and they seek injunctive relief and restitution for the full purchase

price of the sunscreen product(s) they purchased. Plaintiffs allege the following based upon

personal knowledge as well as investigation by counsel, and as to all other matters, upon

information and belief. Plaintiffs further believe that substantial evidentiary support will exist for

the allegations set forth herein after a reasonable opportunity for discovery.



                                                 16
Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 17 of 31 PageID: 17




       44.     Plaintiffs bring this action on behalf of themselves and the Classes for equitable

relief and to recover damages and restitution for: violation of the consumer protection statutes

invoked herein; fraudulent concealment; and unjust enrichment.

             Defendant’s Marketing and Sale of the Products Violates Federal Law

       45.     Section 5(a) of the Federal Trade Commission (“FTC”) Act, 15 U.S.C. § 45(a),

prohibits “unfair or deceptive acts or practices in or affecting commerce.”

       46.     Misrepresentations or deceptive omissions of material fact constitute deceptive acts

or practices prohibited by Section 5(a) of the FTC Act.

       47.     Section 12 of the FTC Act, 15 U.S.C. § 52, prohibits the dissemination of any false

advertisement in or affecting commerce for the purpose of inducing, or which is likely to induce,

the purchase of food, drugs, devices, services, or cosmetics. For the purposes of Section 12 of the

FTC Act, 15 U.S.C. § 52, the Products are either “foods” or “drugs” as defined in Section 15(b)

and (c) of the FTC Act, 15 U.S.C. §§ 55(b), (c). Under these provisions, companies must have a

reasonable basis for making objective product claims.

       48.     As alleged herein, Defendant has represented that the ingredients in its sunscreen

Products are safe and affective and are not adulterated with benzene. However, these

representations are false, deceptive, and misleading as the Products actually contain dangerous

levels of benzene. The making of such misrepresentations by Defendant constitutes a deceptive

act or practice and the making of false advertisements in violation of Sections 5(a) and 12 of the

FTC Act, 15 U.S.C. §§ 45(a), 52.

                              CLASS ACTION ALLEGATIONS
       49.     Plaintiffs bring this action individually and on behalf of all other persons similarly

situated pursuant to Federal Rule of Civil Procedure 23. The class definition(s) may depend on the

information obtained throughout discovery. Notwithstanding, at this time, Plaintiffs bring this

                                                17
Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 18 of 31 PageID: 18




action and seek certification of the following Classes:

       Nationwide Class: All persons within the United States who purchased the

       Products.

       New York Sub-Class: All persons within the State of New York who purchased

       the Products.

       Illinois Sub-Class: All persons within the State of Illinois who purchased the

       Products.

       50.     The Nationwide Class, New York Sub-Class, and Illinios Sub-Class shall

collectively be referred to herein as the “Classes.”

       51.     Subject to additional information obtained through further investigation and

discovery, the foregoing definitions of the Classes may be expanded or narrowed by amendment

to the complaint or narrowed at class certification.

       52.     Specifically excluded from the Classes are Defendant, Defendant’s officers,

directors, agents, trustees, parents, children, corporations, trusts, representatives, employees,

principals, servants, partners, joint ventures, or entities controlled by Defendant, and its heirs,

successors, assigns, or other persons or entities related to or affiliated with Defendant and/or

Defendant’s officers and/or directors, the judge assigned to this action, and any member of the

judge’s immediate family.

       53.     Numerosity – Federal Rule of Civil Procedure 23(a)(1). The members of the

proposed Classes are geographically dispersed throughout the United States and are so numerous

that individual joinder is impracticable. Upon information and belief, Plaintiffs reasonably

estimate that there are hundreds of thousands of individuals that are members of the proposed

Classes. Although the precise number of proposed members are unknown to Plaintiffs, the true



                                                 18
Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 19 of 31 PageID: 19




number of members of the Classes are known by Defendant. Members of the Classes may be

notified of the pendency of this action by mail and/or publication through the distribution records

of Defendant and third-party retailers and vendors.

        54.     Typicality – Federal Rule of Civil Procedure 23(a)(3). The claims of the

representative Plaintiffs are typical of the claims of the Classes in that the representative Plaintiffs,

like all members of the Classes, purchased the Products, which were worthless due to the presence

of benzene, a harmful and carcinogenic chemical impurity. The representative Plaintiffs, like all

members of the Classes, have been damaged by Defendant’s misconduct in the very same way as

the members of the Classes. Further, the factual bases of Defendant’s misconduct are common to

all members of the Classes and represent a common thread of misconduct resulting in injury to all

members of the Classes.

        55.     Commonality and Predominance – Federal Rule of Civil Procedure 23(a)(2) and

23(b)(3). Common questions of law and fact exist as to all members of the Classes and predominate

over any questions affecting only individual members of the Classes. These common legal and

factual questions include, but are not limited to, the following:

                 a. whether the Products manufactured by Defendant contain elevated and/or
                    dangerously high levels of benzene;

                 b. whether Defendant knew or should have known the Products contained
                    elevated levels of benzene prior to selling it, thereby constituting fraud and/or
                    fraudulent concealment;

                 c. whether Defendant has unlawfully converted money from Plaintiffs and the
                    Classes;

                 d. whether Defendant violated the consumer protection laws alleged herein;

                 e. whether Defendant is liable to Plaintiffs and the Classes for unjust enrichment;

                 f. whether Defendant is liable to Plaintiffs and the Classes for fraudulent
                    concealment;


                                                   19
Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 20 of 31 PageID: 20




                g. whether Plaintiffs and the Classes have sustained monetary loss and the proper
                   measure of that loss;

                h. whether Plaintiffs and the Classes are entitled to declaratory and injunctive
                   relief;

                i. whether Plaintiffs and the Classes are entitled to restitution and disgorgement
                   from Defendant; and

                j. whether the marketing, advertising, packaging, labeling, and other
                   promotional materials for the Products are deceptive.


       56.     Adequacy of Representation – Federal Rule of Civil Procedure 23(a)(4). Plaintiffs

will fairly and adequately protect the interests of the Classes. Plaintiffs have retained counsel who

are highly experienced in complex consumer class action litigation, and Plaintiffs intend to

vigorously prosecute this action on behalf of the Classes. Plaintiffs have no interests that are

antagonistic to those of the Classes.

       57.     Insufficiency of Separate Actions – Federal Rule of Civil Procedure 23(b)(1).

Absent a representative class action, members of the Classes would continue to suffer the harm

described herein, for which they would have no remedy. Even if separate actions could be brought

by individual consumers, the resulting multiplicity of lawsuits would cause undue burden and

expense for both the Court and the litigants, as well as create a risk of inconsistent rulings and

adjudications that might be dispositive of the interests of similarly situated purchasers,

substantially impeding their ability to protect their interests, while establishing incompatible

standards of conduct for Defendant. The proposed Classes thus satisfy the requirements of Fed. R.

Civ. P. 23(b)(1).

       58.     Declaratory and Injunctive Relief – Federal Rule of Civil Procedure 23(b)(2).

Defendant has acted or refused to act on grounds generally applicable to Plaintiffs and the other

members of the Classes, thereby making appropriate final injunctive relief and declaratory relief,

                                                 20
Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 21 of 31 PageID: 21




as described below, with respect to the members of the Classes as a whole. In particular, Plaintiffs

seek to certify a Class to enjoin Defendant from selling or otherwise distributing the Products as

labeled until such time that Defendant can demonstrate to the Court’s satisfaction that the Products

confer the advertised benefits and are otherwise safe to use as intended.

       59.     Superiority – Federal Rule of Civil Procedure 23(b)(3). A class action is superior

to all other available means for the fair and efficient adjudication of this controversy. The damages

or other financial detriment suffered by members of the Classes are relatively small compared to

the burden and expense of individual litigation of their claims against Defendant. It would, thus,

be virtually impossible for members of the Classes, on an individual basis, to obtain effective

redress for the wrongs committed against them. Furthermore, even if members of the Classes could

afford such individualized litigation, the court system could not. Individualized litigation would

create the danger of inconsistent or contradictory judgments arising from the same set of facts.

Individualized litigation would also increase the delay and expense to all parties and the court

system from the issues raised by this action. By contrast, the class action device provides the

benefits of adjudication of these issues in a single proceeding, economies of scale, and

comprehensive supervision by a single court, and presents no unusual management difficulties

under the circumstances.

       60.     In the alternative, the Classes may be certified because:

                a. the prosecution of separate actions by individual members of the Classes
                   would create a risk of inconsistent or varying adjudication with respect to
                   individual members of the Classes that would establish incompatible standards
                   of conduct for the Defendant;

                b. the prosecution of separate actions by individual members of the Classes
                   would create a risk of adjudications with respect to them that would, as a
                   practical matter, be dispositive of the interests of other members of the Classes
                   not parties to the adjudications, or substantially impair or impede their ability
                   to protect their interests; and/or


                                                 21
Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 22 of 31 PageID: 22




                c. Defendant has acted or refused to act on grounds generally applicable to the
                   Classes as a whole, thereby making appropriate final declaratory and/or
                   injunctive relief with respect to the members of the Class as a whole.


                                     CAUSES OF ACTION

                                             COUNT I

                   Violations of New Jersey Consumer Fraud Act (“CFA”)
                                   N.J.S.A. § 56:8-1, et seq.
                             (On Behalf of the Nationwide Class)

        61.    Plaintiffs, individually and on behalf of the members of the Class, incorporate by

reference all of the foregoing paragraphs of this Complaint, as if fully alleged herein.

        62.    The New Jersey CFA was enacted and designed to protect consumers against

unfair, deceptive and fraudulent business practices. N.J. Stat. Ann. §56:8-1, et seq.

        63.    N.J. Stat. Ann. §56:8-2 provides:

               The act, use or employment by any person of any unconscionable
               commercial practice, deception, fraud, false pretense, false promise,
               misrepresentation, or the knowing concealment, suppression, or
               omission of any material fact with intent that others rely upon such
               concealment, suppression or omission, in connection with the sale
               or advertisement of any merchandise or real estate, or with the
               subsequent performance of such person as aforesaid, whether or not
               any person has in fact been misled, deceived or damaged thereby, is
               declared to be an unlawful practice . . . [.]

        64.    Plaintiffs, members of the Class, and Defendant are “persons” within the meaning

of the CFA. N.J. Stat. Ann. §56:8-1(d).

        65.    The mislabeled Product sold by Defendant is “merchandise” within the meaning of

the CFA, and Plaintiffs and other members of the Class are “consumers” within the meaning of

the CFA and, thus, are entitled to the statutory remedies made available in the CFA. Id. § 56:8–

1(c).


                                                 22
Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 23 of 31 PageID: 23




            66.   Defendant, through its advertisements and labeling, used unconscionable

commercial practices, deception, fraud, concealment, false promises, and misrepresentations, in

violation of the CFA, in connection with the marketing and sale of the Products.

            67.   Further, Defendant knowingly concealed and omitted material facts to the Plaintiffs

and Members of the Class regarding the ingredients in the Products. These deceptive acts and

omissions caused Plaintiffs and members of the Class to sustain damages in an amount to be proven

at trial.

                                              COUNT II

                    Violation of the New York Deceptive Trade Practices Act,
                              New York Gen. Bus. Law § 349, et seq.
                             (On behalf of the New York Sub-Class)

            68.   Plaintiff Jimenez incorporates by reference all of the foregoing paragraphs of

this Complaint as if fully stated herein.

            69.   By reason of the acts set forth above, Defendant has been and is engaged in

deceptive acts or practices in the conduct of a business, trade, or commerce in violation of New

York’s General Business Law § 349.

            70.   Defendant engaged in unfair and/or deceptive conduct by, inter alia, making the

representations that the ingredients in its sunscreen Products were safe and effective and were not

adulterated with benzene.

            71.   Defendant further engaged in unfair and/or deceptive conduct by, inter alia,

omitting the fact that the prescense of benzene exists in the Products and failing to disclose this

material information on the Products’ labels.

            72.   The public is likely to be damaged because of Defendant’s deceptive trade

practices or acts. Specifically, Defendant’s false, deceptive, or misleading statements



                                                  23
Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 24 of 31 PageID: 24




implicate the health and safety of those consumers deceived by Defendant.

       73.     Defendant directs its conduct at consumers, as Defendant’s false, deceptive, or

misleading statements are contained in marketing targeted toward consumers, including social

media and retail product packaging. As such, Defendant’s conduct as alleged herein is consumer

oriented.

       74.     Defendant’s deceptive acts are likely to mislead a reasonable consumer acting

reasonably under the circumstances.

       75.     Defendant’s deceptive acts affect the public interest in the state of New York

because, upon information and belief, consumers located in New York have purchased

Defendant’s Products in reliance on Defendant’s false, deceptive, or misleading statements.

       76.     As a result of Defendant’s use of employment of unfair or deceptive acts or business

practices, Plaintiff Jimenez and each of the other members of the New York Sub-Class have

sustained damages in an amount to be proven at trial.

                                            COUNT III

                  Violation of the New York Deceptive Trade Practices Act,
                            New York Gen. Bus. Law § 350, et seq.
                           (On behalf of the New York Sub-Class)

       77.     Plaintiff Jimenez incorporates by reference all of the foregoing paragraphs of

this Complaint as if fully stated herein.

       78.     Defendant has made material, false or misleading statements or representations

of fact about the Products. Specifically, Defendant has literally, impliedly, or by necessary

implication made the representations in its labels that its sunscreen Products contain only the

ingredients listed in the label, and that the ingredients in its sunscreen Products were safe and

effective and were not adulterated with benzene, none of which are true.



                                                24
Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 25 of 31 PageID: 25




       79.     Defendant further engaged in false advertising by, inter alia, omitting the fact that

the prescense of benzene exists in the Products and failing to disclose this material information on

the Products’ labels.

       80.     Defendant’s acts constitute false advertising in the conduct of business, trade, or

commerce, or in the furnishing of any service in the state of New York in violation of New York’s

General Business Law § 350.

       81.     The public is likely to be damaged because of Defendant’s deceptive trade

practices or acts. Specifically, Defendant’s false or misleading statements and/or ommissions

implicate the health and safety of those consumers deceived by Defendant.

       82.     As such, Defendant’s conduct as alleged herein is consumer oriented.

       83.     As a result of Defendant’s material, false or misleading statements or

representations of fact about the Products, Plaintiff Jimenez and each of the other members of the

New York Sub-Class have sustained damages in an amount to be proven at trial.

                                            COUNT IV

                         Violation Of The Illinois Consumer Fraud Act
                              (On behalf of the Illinois Sub-Class)

       84.     Plaintiff Ocampo incorporates by reference all of the foregoing paragraphs of

this Complaint as if fully stated herein.

       85.     The Illinois Consumer Fraud and Deceptive Business Practices Act (the “ICFA”),

815 ILCS 505/1, et seq., prohibits the use of unfair or deceptive business practices in the conduct

of trade or commerce. The ICFA is to be liberally construed to effectuate its purpose.

       86.     Plaintiff Ocampo and other members of the Illinois Sub-Class, as purchasers of the

Products, are consumers within the meaning of the ICFA given that Defendant’s business activities

involve trade or commerce, are addressed to the market generally and otherwise implicate


                                                25
Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 26 of 31 PageID: 26




consumer protection concerns.

       87.      Defendant’s conduct in misrepresenting the benefits of its Products constitute the

act, use and employment of deception, fraud, false pretenses, false promises, misrepresentation,

and unfair practices in the conduct of Defendant’s trade or commerce.

       88.      Defendant also knowingly concealed, suppressed, and consciously omitted material

facts to Plaintiff Ocampo and other members of the Illinois Sub-Class knowing that consumers

would rely on the advertisements, packaging, and Defendant’s uniform representations to purchase

the Products.

       89.      Once the defect in the Products and its tendency to cause cancer in humans became

apparent to Defendant, consumers (Plaintiff Ocampo and other members of the putative Illinois

Sub-Class) were entitled to disclosure of that fact because a significant risk of Defendant’s

sunscreen Products potentially being adulterated with and containing harmful levels of benzene, a

human carcinogen, would be a material fact in a consumer’s decision-making process, and,

without Defendant’s disclosure consumers would not necessarily know that there is such a risk.

       90.      Defendant intended that Plaintiff Ocampo, and the Illinois Sub-Class would rely on

the continued deception by purchasing the Products, unaware of the material facts and

omissions described above. Defendant knew that its customers would continue to rely on its

representations that the ingredients in its sunscreen Products were safe and effective and were not

adulterated with benzene, and knew that consumers would continue to rely upon its silence as to

any known risk of the presence of a carcinogenic and toxic chemical impurity, as evidence that the

Products were safe. This conduct constitutes consumer fraud within the meaning of the ICFA.

       91.      Defendant’s material non-disclosure set forth above constitutes an unconscionable

commercial practice, deception, fraud, false promise, misrepresentation and/or omission of



                                                26
Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 27 of 31 PageID: 27




material facts as to the nature of the goods, in violation of the ICFA.

       92.     Plaintiff Ocampo and the other members of the Illinois Sub-Class suffered

damages as a proximate result of the unfair acts or practices of Defendant alleged herein.

Defendant’s misrepresentations and/or omissions of material fact were done knowingly,

intentionally, willfully or with reckless disregard for the consequences of its actions.

       93.     Plaintiff Ocampo and other members of the Illinois Sub-Class would not have

purchased the Products but for the promised benefits and concealment of any risk of harm because

the Products as sold had no intrinsic value to them.

       94.     Defendant knowingly accepted the benefits of its deception and improper conduct

in the form of profits from the increased sale of the Products.

       95.     As a proximate result of the above-described violations of the ICFA, Plaintiff

Ocampo and other members of the Class: (a) purchased and used the Products when they would

not otherwise have done so; (b) suffered economic losses consisting of the cost of purchasing the

Products; and (c) suffered and/or will suffer additional economic losses in repairing and restoring

the damage caused by the Products.

       96.     Defendant’s conduct showed malice, motive, and the reckless disregard of the truth

such that an award of punitive damages is appropriate.

       97.     Plaintiff Ocampo also seeks to enjoin Defendant’s ongoing deceptive practices

relating to its claims on the Products’ labels and advertising.

                                            COUNT V
                                   Fraudulent Concealment
                            (On Behalf of the Nationwide Class, or
                      Alternatively, New York and/or Illinois Subclasses)

       98.     Plaintiffs incorporate by reference all of the foregoing paragraphs of this

Complaint as if fully stated herein.

                                                 27
Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 28 of 31 PageID: 28




          99.    Plaintiffs bring this claim against Defendant on behalf of themselves and the other

Members of the Nationwide Class and, alternatively, the individual State subclasses pled in

Paragraph 49 (the “Classes”).

          100.   Defendant had a duty to disclose material facts to Plaintiffs and the Classes given

their relationship as contracting parties and intended users of the Products. Defendant also had a

duty to disclose material facts to Plaintiffs and the Classes, namely that it was in fact

manufacturing, distributing, and selling harmful products unfit for human use, because Defendant

had superior knowledge such that the transactions without the disclosure were rendered inherently

unfair.

          101.   Defendant possessed knowledge of these material facts. Since at least mid-2020,

numerous recalls put Defendant on notice that adulterated and misbranded products were being

investigated for contamination with carcinogens, including benzene. Further, benzene is not

unavoidable in the manufacture of sunscreens.

          102.   During this time, Plaintiffs and members of the Classes were using the Products

without knowing they contained dangerous levels of benzene.

          103.   Defendant failed to discharge its duty to disclose these materials facts.

          104.   In so failing to disclose these material facts to Plaintiffs and the Classes, Defendant

intended to hide from Plaintiffs and the Classes that they were purchasing and consuming the

Products with harmful defects that was unfit for human use, and thus acted with scienter and/or an

intent to defraud.

          105.   Plaintiffs and the Classes reasonably relied on Defendant’s failure to disclose

insofar as they would not have purchased the defective Products manufactured sold by Defendant

had they known they contained unsafe levels of benzene.



                                                   28
Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 29 of 31 PageID: 29




       106.    As a direct and proximate cause of Defendant’s fraudulent concealment, Plaintiffs

and the Classes suffered damages in the amount of monies paid for the defective Products.

       107.    As a result of Defendant’s willful and malicious conduct, punitive damages are

warranted.

                                           COUNT VI
                                     Unjust Enrichment
                              (On Behalf of the Nationwide Class)

       108.    Plaintiffs incorporate by reference all of the foregoing paragraphs of this

Complaint as if fully stated herein.

       109.    Plaintiffs and the other members of the Nationwide Class conferred benefits on

Defendant in the form of monies paid to purchase Defendant’s defective and worthless Products.

       110.    Defendant voluntarily accepted and retained this benefit.

       111.    Because this benefit was obtained unlawfully, namely by selling and accepting

compensation for products unfit for human use, it would be unjust and inequitable for Defendant

to retain the benefit without paying the value thereof.

       112.    Defendant received benefits in the form of revenues from purchases of the Products

to the detriment of Plaintiffs and the other members of the Nationwide Class because Plaintiffs

and members of the Nationwide Class purchased mislabeled products that is not what they

bargained for and were not safe and effective, as claimed.

       113.    Defendant has been unjustly enriched in retaining the revenues derived from the

purchases of the Products by Plaintiffs and the other members of the Nationwide Class. Retention

of those monies under these circumstances is unjust and inequitable because Defendant’s labeling

of the Products was misleading to consumers, which caused injuries to Plaintiffs and members of

the Nationwide Class, because they would have not purchased the Products had they known the


                                                 29
Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 30 of 31 PageID: 30




true facts.

        114.    Because Defendant’s retention of the non-gratuitous benefits conferred on it by

Plaintiffs and members of the Nationwide Classis unjust and inequitable, Defendant must pay

restitution to Plaintiffs and members of the Nationwide Class for its unjust enrichment, as ordered

by the Court.

                                     PRAYER FOR RELIEF
        WHEREFORE, Plaintiffs, individually and on behalf of the other members of the Classes

alleged herein, respectfully request that the Court enter judgment in their favor and against

Defendant as follows:

        A.      For an order certifying the Classes under Rule 23 of the Federal Rules of Civil
                Procedure and naming Plaintiffs as the representatives for the Classes and
                Plaintiffs’ attorneys as Class Counsel;

        B.      For an order declaring the Defendant’s conduct violates the causes of action
                referenced herein;

        C.      For an order finding in favor of Plaintiffs and the Classes on all counts asserted
                herein;

        D.      For compensatory, statutory, and punitive damages in amounts to be determined by
                the Court and/or jury;

        E.      For prejudgment interest on all amounts awarded;

        F.      For an order of restitution and all other forms of equitable monetary relief;

        G.      For injunctive relief as pleaded or as the Court may deem proper; and

        H.      For an order awarding Plaintiffs and the Classes their reasonable attorneys’ fees
                and expenses and costs of suit.

                                  DEMAND FOR JURY TRIAL
        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury of any

and all claims in this Complaint and of any and all issues in this actions so triable as of right.



                                                  30
Case 3:21-cv-13113-FLW-TJB Document 1 Filed 06/29/21 Page 31 of 31 PageID: 31




       Dated: June 29, 2021                  Respectfully Submitted,

                                             /s/ Jonathan Shub
                                             Jonathan Shub (NJ Bar I.D. 317842020)
                                             Kevin Laukaitis*
                                             SHUB LAW FIRM LLC
                                             134 Kings Highway E., 2nd Floor
                                             Haddonfield, NJ 08033
                                             Tel: (856) 772-7200
                                             Fax: (856) 210-9088
                                             jshub@shublawyers.com
                                             klaukaitis@shublawyers.com

                                             Gary M. Klinger*
                                             MASON LIETZ & KLINGER LLP
                                             227 W. Monroe Street, Ste. 2100
                                             Chicago, Illinois 60606
                                             Phone: 202.640.1160
                                             Fax: 202.429.2294
                                             gklinger@masonllp.com

                                             Gary E. Mason*
                                             David K. Lietz*
                                             MASON LIETZ & KLINGER LLP
                                             5101 Wisconsin Ave. NW Ste. 305
                                             Washington DC 20016
                                             Phone: 202.640.1160
                                             Fax: 202.429.2294
                                             gmason@masonllp.com
                                             dlietz@masonllp.com

                                             *Pro Hac Vice application forthcoming

                                             Attorneys for Plaintiffs and the Classes




                                     31
